NUMBER 13-18-00276-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


                               IN RE ZINA M. BURKETT


                       On Petition for Writ of Mandamus.


                                         ORDER

           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

       Relator Zina M. Burkett filed a petition for writ of mandamus in the above cause

seeking to compel the trial court to rule on a motion to enforce child support. The Court

requests that the real party in interest, Jason A. Burkett, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.

                                                        PER CURIAM

Delivered and filed this
29th day of May, 2018.